DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 7 and 9-11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 12-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPUB 20160124193) in view of Yoneyama et al. (USPAT 6181488).

Regarding claim 1, Kim discloses discloses a camera optical lens comprising, from an object side to an image side in sequence (Eighth embodiment [0113] and Tables 15, 16 and Fig. 15): 
a first lens having a positive refractive power (L1 and Table 15), 
a second lens having a positive refractive power (L2 and Table 15), 
a third lens having a negative refractive power (L3 and Table 15), 
a fourth lens having a positive refractive power (L4 and Table 15), 
a fifth lens having a negative refractive power (L5 and Table 15), and 
a sixth lens having a positive refractive power (L6 and Table 15); 
wherein the camera optical lens further satisfies the following conditions:
0.5 ≤ f1/f ≤ 10 (Table 15 where f1 = 4.05 and f = 4.42 giving 0.92); 
1.25 ≤ (R5+R6)/(R5-R6) ≤ 2.679 (Table 15 where R5 = 7.623 and R6 = 2.349 giving 1.9);
where f: the focal length of the camera optical lens; f1: the focal length of the first lens; R5: the curvature radius of the object side surface of the third lens; R6: the curvature radius of the image side surface of the third lens; n2: the refractive index of the second lens; n4: the refractive index of the fourth lens.
Kim does not disclose satisfying the following condition:
1.7 ≤ n4 ≤ 2.2.
	However, Yoneyama teaches a similar lens system having the same power arrangement (Abstract and Table 1), wherein n4 = 1.74 (Table 1).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kim and Yoneyama such that the fourth lens had a high refractive index within the range claimed motivated by improving image quality.
	Modified Kim teaches wherein n2 = 1.67790 (Table 1 of Yoneyama), but does not disclose wherein the following condition is satisfied:
1.7 ≤ n2 ≤ 2.2.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the conditional expression 1.7 ≤ n2 ≤ 2.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have been motivated to adjust the index of recreation of the second lens such that the expression above was satisfied motivated by improving image quality.
Further, the office would like to note that an index of refraction is a material property. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146. Kim states that at least one of the lenses may be made of plastic material ([0069]). There is no material requirement in Kim.

Regarding claim 2, modified Kim discloses further satisfying the following conditions:
0.945 ≤ f1/f ≤ 9 (See Table 1 of Yoneyama where f1 = 120.9 and f = 100 giving 1.2);
1.704 ≤ n4 ≤ 2.139 (Table 1 of Yoneyama).
Modified Kim teaches wherein n2 = 1.67790 (Table 1 of Yoneyama), but does not disclose wherein the following condition is satisfied:
1.704 ≤ n4 ≤ 2.139.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the conditional expression 1.704 ≤ n4 ≤ 2.139, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have been motivated to adjust the index of recreation of the second lens such that the expression above was satisfied motivated by improving image quality.

Regarding claim 3, modified Kim discloses wherein the first lens is made of plastic material, , the third lens is made of plastic material, , the fifth lens is made of plastic material, the sixth lens is made of plastic material ([0069] of Kim).
Modified Kim does not disclose the second lens is made of glass material and the fourth lens is made of glass material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second and fourth lenses made of glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146. The benefits of selecting the known material of glass includes improving image quality.

Regarding claim 4, modified Kim discloses wherein first lens has a positive refractive power with a convex object side surface and a concave image side surface (Fig. 1 and Table 1 of Yoneyama); 
the camera optical lens further satisfies the following conditions:  
-25.20 ≤ (R1+R2)/(R1-R2) ≤ -1.92 (T Yoneyama where R1 = 46.514 and R2 = 95.93 giving -2.88);
0.02 ≤ d1/TTL ≤ 0.11 (Table 15 of Kim where d1 = .538 and TTL = 5.3 giving 0.1); 


Regarding claim 5, modified Kim discloses further satisfying the following conditions:  
-15.75 ≤ (R1+R2)/(R1-R2) ≤ -2.40 (Yoneyama where R1 = 46.514 and R2 = 95.93 giving -2.88).
Modified Kim does not disclose satisfying the following condition:
0.03 ≤ d1/TTL ≤ 0.08.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the conditional expression 0.03 ≤ d1/TTL ≤ 0.08, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have been motivated to adjust the thickness of the first lens and/or system motived by reducing the size of the system.

Regarding claim 6, modified Kim discloses wherein the second lens has a positive refractive power with a convex object side surface and a concave image side surface (Table 1 and Fig. 1 of Yoneyama); 
the camera optical lens further satisfies the following conditions: 
0.75 ≤ f2/f ≤ 3.09 (Table 15 of Kim where f2 = 10.14 and f = 4.42 giving 2.3);

3Appl. No.: 16/190,6130.05 ≤ d3/TTL ≤ 0.23 (Table 15 of Kim where d3 = 0.491 and TTL = 5.3 giving 0.09); 
where f: the focal length of the camera optical lens; f2: the focal length of the second lens; R3: the curvature radius of the object side surface of the second lens; R4: the curvature radius of the image side surface of the second lens; d3: the thickness on-axis of the second lens; TTL: the total optical length of the camera optical lens.

Regarding claim 8, modified Kim disclose wherein the third lens has a negative refractive power with a convex object side surface and a concave image side surface (Table 15 of Kim);
the camera optical lens further satisfies the following conditions:
-4.51 ≤ f3/f ≤ -1.07 (Table 15 of Kim where f3 = -5.4 and f = 4.42 giving -1.22);
0.02 ≤ d5/TTL ≤ 0.11 (Table 15 where d5 = .25 and TTL = 5.3 giving 0.05); 
where f: the focal length of the camera optical lens; f3: the focal length of the third lens; d5: the thickness on-axis of the third lens;   Attorney Docket No.: 1091-2018A0785USTTL: the total optical length of the camera optical lens.

Regarding claim 12, modified Kim discloses wherein the fifth lens has a negative refractive power with a concave object side surface and a convex image side surface (Table 15 of Kim); 
the camera optical lens further satisfies the following conditions: 
-6.37 ≤ f5/f ≤ -1.20 (Table 15 of Kim where f5 = -8.84 and f = 4.42 giving -2.0);
-5.51 ≤ (R9+R10)/(R9-R10) ≤ -1.3 (Table 1 of Yoneyama where R9 = -28.607 and R10 = -169.022 giving -1.41);
0.03 d9/TTL<0.13 (Table 15 of Kim where d9 = 0.485 and TTL = 5.3 giving 0.09); 
where f: the focal length of the camera optical lens; f5: the focal length of the fifth lens; R9: the curvature radius of the object side surface of the fifth lens; R10: the curvature radius of the image side surface of the fifth lens; d9: the thickness on-axis of the fifth lens; TTL: the total optical length of the camera optical lens.


-3.98 ≤ <f5/f ≤ -1.5 (Table 15 of Kim where f5 = -8.84 and f = 4.42 giving -2.0);
0.04 d9/TTL<0.10 (Table 15 of Kim where d9 = 0.485 and TTL = 5.3 giving 0.09).
Modified Kim does not disclose satisfying:
-3.45 ≤ (R9+R10)/(R9-R10) ≤ -1.67 (Table 1 of Yoneyama where R9 = -28.607 and R10 = -169.022 giving -1.41).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the conditional expression 3.45 ≤ (R9+R10)/(R9-R10) ≤ -1.67, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have been motivated to adjust the shape of the fifth lens image and/or object side surfaces motivated by improving image quality.

Regarding claim 14, modified Kim discloses wherein the sixth lens has a positive refractive power with a convex object side surface and a concave image side surface (Tables 15 and 16 of Kim); the camera optical lens further satisfies the following conditions: 
1.66 ≤ f6/f ≤ 265.771 (Table 15 of Kim where f6 = 51.7 and f = 4.42 giving 11);
5.99 ≤ (R11+R12)/(R11-R12) ≤ 40.20 (Table 15 of Kim where R11 = 1.681 and R12 = 1.501 giving 18.0);  
0.07 ≤ d11/TTL ≤ 0.28 (Table 15 of Kim where d11 = .766 and TL = 5.3 giving .14); 


Regarding claim 15, modified Kim discloses further satisfying the following conditions: 
2.65 ≤ f6/f ≤ 12.62 (Table 15 of Kim where f6 = 51.7 and f = 4.42 giving 11);
9.58 ≤ (R11+R12)/(R11-R12) ≤ 32.16 (Table 15 of Kim where R11 = 1.681 and R12 = 1.501 giving 18.0);  
0.11 ≤ d11/TTL ≤ 0.22 (Table 15 of Kim where d11 = .766 and TL = 5.3 giving .14).

Regarding claim 18, modified Kim discloses wherein the total optical length TTL of the camera optical lens is less than or equal to 5.67mm (Table 15 where TTL is 5.3).

Regarding claim 19, modified Kim discloses wherein the total optical length TTL of the camera optical lens is less than or equal to 5.41mm (Table 15 where TTL is 5.3).

Regarding claim 20, modified Kim does not disclose wherein the aperture F number of the camera optical lens is less than or equal to 2.06.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Fno of the system to be equal to or less than 2.06, since it has been held that 

Regarding claim 21, modified Kim does not disclose wherein the aperture F number of the camera optical lens is less than or equal to 2.02.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Fno of the system to be equal to or less than 2.06, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have been motivated to adjust the Fno of the system to be less than 2.06 motivated by improving image quality for particular utilities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Examiner Note
Note, that applicant has amended claim 1 to include all of the lens powers. However, they have not removed the lens power limitations in the dependent claims. Applicant may wish to remove these portions of the claims as they are no longer limiting. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872